FILED
                            NOT FOR PUBLICATION                             MAY 31 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PETER C. HANSEN,                                 No. 11-17070

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00110-RCJ-VPC

  v.
                                                 MEMORANDUM *
MARK MALLOY and STATE OF
NEVADA, ex rel., its Department of
Public Safety, Nevada Highway Patrol,

              Defendants - Appellees.



                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                        Argued and Submitted May 17, 2013
                             San Francisco, California

Before: CLIFTON and BEA, Circuit Judges, and KORMAN, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, District Judge for the Eastern
District of New York, sitting by designation.
      Plaintiff Peter C. Hansen appeals the district court’s summary judgment

against him on his claim under 42 U.S.C. § 1983 for retaliation in violation of the

First Amendment. We affirm.

      The First Amendment does not empower public employees to

constitutionalize the employee grievance. Desrochers v. City of San Bernadino,

572 F.3d 703, 718 (9th Cir. 2009). If the employee does not speak on a matter of

public concern, then his claim fails. Connick v. Myers, 461 U.S. 138, 146 (1983).

The public concern requirement of a retaliation claim is the first step in the five-

step sequential inquiry set forth in Eng v. Cooley, 552 F.3d 1062, 1070 (9th Cir.

2009). Whether the employee spoke on a matter of public concern “must be

determined by the content, form, and context” of the statements. Id. (internal

quotation marks omitted). Hansen’s internal grievances concerned his personal

employee evaluations and discipline, not any purported effect on the public or even

other officers. Thus, the district court correctly concluded that Hansen’s grievances

did not constitute a matter of public concern. Accordingly, the decision to grant

summary judgment was correct.

      AFFIRMED.




                                           2